DETAILED ACTION

Applicant’s election of claims 1-9, 15-20 and newly added claims 21-25 filed on 02/01/22 have been acknowledged and entered. By this election, claims 10-14 are cancelled and claims 1-9, 15-20 and newly added claims 21-25 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2015/0364473).
Regarding claim 1, Kim (Figs. 1-22) discloses a method, comprising: forming a dummy gate stack 219 over a fin F1 protruding from a semiconductor substrate 200 (Figs. 8 and 14, [0098]); forming gate spacers 220 on sidewalls of the dummy gate stack 219 (Fig. 14); forming source/drain (S/D) features 261 over portions of the fin F1 (Figs. 6-7); forming a gate trench 212 (Fig. 15, [0037]) between the gate spacers (220, 230, 240, 250, 280), wherein forming the gate trench 212 includes removing the dummy gate stack 219 between the gate spacers (220, 230, 240, 250, 280) (Figs. 14-15, [0101]) and trimming atop portion 256 (Figs. 1-2) of the gate spacers (220, 230, 240, 250, 280) to form a funnel-like opening in the gate trench (Fig. 22); and .  

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to disclose all the limitations recited in the above claims. Specifically, the prior art of record fails to disclose forming the gate trench includes: performing a first etching process to remove a top portion of the dummy gate stack; performing a trimming process to remove the top portion of the gate spacers, thereby forming a slanted top surface in the gate spacers; and performing a second etching process to remove a remaining portion of the dummy gate stack, thereby forming the gate trench between the trimmed gate spacers (in claim 2); or further comprising: removing a top portion of the metal gate structure to form a gate recess; and forming a dielectric layer in the gate recess, wherein a top portion of the dielectric layer extend laterally beyond sidewalls of the metal gate structure (claim 7).  

Claims 15-25 are allowed.

The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 15 and 25. Specifically, the combination of a method, comprising: removing a top 
The dependent claims being further limiting and definite are also allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THERESA T DOAN/             Primary Examiner, Art Unit 2814